Citation Nr: 1619657	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-34 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for a lumbosacral strain with degenerative disc disease prior to April 20, 2015.

2.  Entitlement to an initial rating in excess of 10 percent for a lumbosacral strain with degenerative disc disease on or after April 20, 2015.

3.  Entitlement to an initial compensable rating for a cervical strain prior to April 20, 2015.

4.  Entitlement to an initial rating in excess of 10 percent for a cervical strain on or after April 20, 2015.

5. Entitlement to an initial compensable rating for a right knee disability status post anterior cruciate ligament (ACL) repair prior to April 20, 2015.

6.  Entitlement to an initial rating in excess of 10 percent for a right knee disability status post ACL repair on or after April 20, 2015.

7.  Entitlement to an initial compensable evaluation for a left shoulder strain prior to April 20, 2015.

8.  Entitlement to an initial rating in excess of 10 percent for a left shoulder strain on or after April 20, 2015.

9.  Entitlement to an initial compensable rating for migraine headaches.

10.  Entitlement to an initial compensable rating for nephrolithiasis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to December 2009.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the course of the appeal, the Veteran's file was transferred to the RO in Atlanta, Georgia.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.
FINDING OF FACT

In an October 2015 written statement, the Veteran indicated that she wanted to withdraw her appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In an October 2015 written statement, the Veteran indicated that she wanted to withdraw her appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and they are dismissed.


ORDER

The appeal is dismissed.  


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


